OFFICE   OF ‘THE AlTORNEY    GENERAL   OF ‘TEXAS
                    AUSTIN
on the QOy4’B plM”c 'We have oar43Tull~.oon6idemI
these 8tatutes end mi do not find uw pmvlslan   therain
lutimr lr i~th eSta t9Tr ua ur erto h a ld;,
                                          a sauetuflian,
s%o uTlti~p~a t wlth th eb r ll Of h imwa meQumldsd~-
era by ln~lvl4ta t!
                 l or amusolaticm autbrized to wrItei
lnmmnoe,unUer the Lloyd'8plan.
          %&efom,      your ~ueatlon$6 reiQeotfull:-
                                                  cmmvered
ln th% lm@ative.
            Tmiting that t&s   foregoin(l          fully       ummrs        your
%QQuirJ,   w.   al’0

                                                vary       C.TulYyaum
                                       APRREY              @fUW?AL     03   TEXAS